The opinion of the Court, (Howard, J. taking no part in the decision, having been of counsel in the case,) was given orally by
Tenney, J.
The only question in this case is, whether an action of tort survives against the administrator. And the plaintiff relies upon the statutes of this State, to show that the cause of action survives, citing chap. 104, <§> 18 and 36 of R. S.
Are these two sections sufficiently broad to include this case ? The last section does not extend to the present case in words, and merely gives a remedy upon the bond, but makes no such provision, that the oiginal cause of action survives as against a sheriff. Nonsuit confirmed.